Citation Nr: 0601497	
Decision Date: 01/18/06    Archive Date: 01/31/06

DOCKET NO.  96-39 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for right 
ankle arthritis as secondary to service-connected bilateral 
knee disabilities.  

2.  Entitlement to service connection for right ankle 
arthritis as secondary to service-connected bilateral knee 
disabilities.  

3.  Entitlement to service connection for a back disorder as 
secondary to service-connected bilateral knee disabilities.  

4.  Entitlement to service connection for left wrist and 
bilateral shoulder disorders as secondary to service-
connected bilateral knee disabilities.

5.  Entitlement to an extension of a temporary total rating 
based on the need for convalescence.



WITNESSES AT HEARINGS ON APPEAL

The veteran, his spouse, D.W., J.D


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from July 1964 to August 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.  The veteran's case was remanded for 
additional development in May 1998 and January 2004.  It is 
again before the Board for appellate review.

The issue of entitlement to a total disability evaluation 
based on individual unemployability (TDIU) was pending when 
the veteran's case was before the Board in January 2004.  The 
veteran was granted entitlement to a TDIU rating by way of a 
rating decision dated in January 2005.  He was provided 
notice of the rating action that same month.

Although the one-year period to submit a notice of 
disagreement with the rating action has not yet expired, 
there is no indication in the claims file that the veteran 
has expressed any disagreement with the effective date 
assigned for his TDIU rating.  See Grantham v. Brown, 114 
F.3d 1156, 1158-59 (Fed. Cir. 1997) (notice of disagreement 
(NOD) regarding disability compensation level separate from 
prior NOD regarding issue of service connection).  
Consequently, the Board does not have jurisdiction to address 
any downstream element associated with the veteran's TDIU 
rating.  

The issues of service connection for a right ankle disorder, 
back disorder, left wrist disorder, and shoulder disorders 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran was denied service connection for a 
disability involving the right ankle, to include arthritis, 
by way of a rating decision dated in April 1997.  He failed 
to perfect an appeal of the denial.

2.  The evidence associated with the claims file subsequent 
to the April 1997 rating decision is so significant that it 
must be considered in order to fairly decide the merits of 
the underlying claim of service connection for right ankle 
arthritis.  

3.  The veteran underwent surgery for revision of a right 
total knee arthroplasty on July 10, 1997.

4.  The RO granted temporary total disability benefits 
effective from July 10, 1997, to October 31, 1997.  

5.  The evidence of record, taken as a whole, does not 
demonstrate that the veteran's service-connected right knee 
disorder necessitated a period of convalescence for a period 
beyond October 31, 1997.


CONCLUSIONS OF LAW

1.  New and material evidence sufficient to reopen a 
previously denied claim of service connection for right 
ankle arthritis has been received.  38 U.S.C.A. §§ 1110, 
5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2001).

2.  The criteria for entitlement to an extension of a total 
disability evaluation based on the need for convalescence for 
the veteran's service-connected right knee disorder, beyond 
October 31, 1997, have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002): 38 C.F.R. §§ 4.1, 4.30 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

The veteran originally attempted to establish service 
connection for residuals of a right ankle disability in 
December 1996.  The RO denied entitlement to service 
connection for a right ankle disability, to include 
arthritis, in April 1997.  The veteran was provided notice of 
the rating action that same month.  He failed to perfect an 
appeal and the decision became final.  See 38 C.F.R. 
§§ 20.302, 20.1103 (2005).  As a result, service connection 
for right ankle arthritis may now be considered on the merits 
only if new and material evidence has been received since the 
time of the prior adjudication.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2001); Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991); Evans v. Brown, 9 Vet. App. 273 (1996).

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 
265 F.3d 1366, 1369 (Fed. Cir. 2001); see also Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  If the Board 
finds that no such evidence has been offered, that is where 
the analysis must end, and what the RO may have determined in 
that regard is irrelevant.  Id.  Further analysis, beyond 
consideration of whether the evidence received is new and 
material, is neither required nor permitted.  Id. at 1384; 
see also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

In September 1998, the United States Court of Appeals for the 
Federal Circuit issued an opinion which overturned the test 
for materiality established by the United States Court of 
Appeals for Veterans Claims in Colvin v. Derwinski, 1 Vet. 
App. 171, 174 (1991) (the so-called "change in outcome" 
test).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
The Federal Circuit in Hodge mandated that materiality be 
determined solely in accordance with the definition provided 
in 38 C.F.R. § 3.156(a).  (The Board notes that 38 C.F.R. 
§ 3.156(a) was amended in August 2001.  However, that 
amendment is applicable only to claims filed on or after 
August 29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  
As the veteran filed his application to reopen prior to this 
date, the earlier version of the law remains applicable in 
this case.)  

Under 38 C.F.R. § 3.156(a) (2001), evidence is considered 
"new" if it was not of record at the time of the last final 
disallowance of the claim and if it is not merely cumulative 
or redundant of other evidence that was then of record.  See 
also Struck v. Brown, 9 Vet. App. 145, 151 (1996); Blackburn 
v. Brown, 8 Vet. App. 97, 102 (1995); Cox v. Brown, 5 Vet. 
App. 95, 98 (1993).  "Material" evidence is evidence which 
bears directly and substantially upon the specific matter 
under consideration, and which by itself or in connection 
with evidence previously assembled is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  See 38 C.F.R. § 3.156(a); Hodge, supra; cf. Duty 
to Assist, 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.156(a)) (new and 
material evidence is defined differently for claims filed on 
or after August 29, 2001).  In determining whether evidence 
is new and material, the "credibility of the evidence is to 
be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

Evidence of record at the time of the April 1997 rating 
decision consisted of the veteran's service medical records 
(SMRs), records from St. Vincent Infirmary for the period 
from August 1984 to February 1996, transcript of an RO 
hearing from August 1996, VA medical records for the period 
from February 1981 to November 1996, and results of VA 
examinations dated from September 1969 to February 1997.

The records from St. Vincent Infirmary show that the veteran 
was given a bone scan in August 1984.  The results were 
interpreted to show slight increased isotope activity in the 
right ankle which was nonspecific and thought to perhaps be 
related to previous trauma or arthritic process.  

No problems with the veteran's right ankle were noted in the 
VA medical records.  The veteran did not relate any history 
of a right ankle problem at any of his VA examinations 
between September 1969 and January 1997.

The veteran gave a history of a right ankle injury while 
playing basketball in 1972 at the time of his VA examination 
in February 1997.  X-rays of the right ankle, at that time, 
were said to show degenerative osteoarthritis changes 
involving the ankle mortise with spurring and narrowing of 
the medial compartment of the joint space.  The radiologist 
said that the changes could be secondary to old trauma.  The 
VA examiner opined that the findings of the right ankle were 
due to the 1972 injury.  He said that the right ankle injury, 
and its present state, were not due to the veteran's service-
connected right knee disability.  

The April 1997 rating denied service connection for a right 
ankle disability, to include arthritis.  The basis of the 
denial was that the evidence failed to establish any 
relationship between the veteran's service-connected right 
knee disability and the current right ankle disorder.  

The veteran submitted a request to reopen his claim in 
January 1999.  The evidence associated with the claims file 
subsequent to the April 1997 rating decision includes the 
following: transcripts of RO hearings in December 1997, and 
January 1999, records from multiple private sources for the 
period from October 1984 to September 2000, VA medical 
records for the period from November 1970 to May 2002, and VA 
examinations dated from August 1997 to June 2004.

With the exception of some of the VA medical records, all of 
the evidence is new to the record.  VA medical records from 
April 1997 to October 1997 note that the veteran's arthritis 
of the right ankle progressed to the point to where he had a 
total right ankle replacement in October 1997.  The veteran 
continued to have problems with his right ankle.  There is 
mention of a second right ankle surgery in the VA records, 
however, there are no records associated with that surgery.  

The veteran submitted a statement in August 2001 wherein he 
said that he had a second right ankle replacement in 
September 2000 at a VA facility.

The VA medical records also contain a clinical entry by the 
veteran's treating physician for his right ankle problems, 
Dr. T, dated in January 2002.  Dr. T. said that she was asked 
by the veteran to write a note to say that the veteran's 
right knee problems caused his right ankle problems.  Dr. T. 
said that the veteran's right knee problems may have 
contributed to his right ankle problems.  She said it was 
less likely that that the right knee problems directly caused 
his right ankle problems.  This is new and material evidence.  

Without engaging in a long discussion of the evidence, the 
Board finds that the new evidence is material in that it is 
so significant that it must be considered in order to fairly 
decide the merits of the veteran's claim of service 
connection for right ankle arthritis.  In short, the newly 
received evidence relates directly to the question of the 
veteran's service-connected right knee disability aggravating 
a nonservice-connected right ankle disorder.  This was not 
shown previously.  The veteran's claim for service connection 
is therefore reopened.  

II.  Extension of a Temporary Total Rating

Under 38 C.F.R. § 4.30 (2005), a total disability rating (100 
percent) will be assigned without regard to other provisions 
of the rating schedule when it is established by report at 
hospital discharge (regular discharge or release to non-bed 
care) or outpatient release that surgery was performed that 
necessitated at least one month of convalescence.  The total 
rating will be made effective from the date of hospital 
admission or outpatient treatment and continued for a period 
of one, two, or three months from the first day of the month 
following such hospital discharge or outpatient release.  The 
termination of these total ratings will not be subject to 
38 C.F.R. § 3.105(e) (2005).  Such total ratings will be 
followed by appropriate schedular evaluations.  When the 
evidence is inadequate to assign a schedular evaluation, a 
physical examination will be scheduled and considered prior 
to the termination of a total rating under this section. 

A total rating under 38 C.F.R. § 4.30 may be extended, with 
extensions of 1, 2 or 3 months beyond the initial 3-month 
period.  

In analyzing the veteran's claim for an extension of his 
temporary total rating, it must be noted that he was an 
employee of the U. S. Postal Service (USPS) at the time of 
his surgery in 1997.  A number of clinical entries and/or 
forms were completed to address the issue of his ability to 
return to work.  They will be discussed in detail in the 
adjudication of his claim.

The veteran was initially service connected for residuals of 
a fracture patella involving the right knee in December 1969.  
He was assigned a 10 percent disability rating.  This was 
based on service medical records (SMRs) which showed 
treatment for the injury in service, to include surgery.

The veteran underwent a patellectomy, involving the right 
knee, in June 1992.  The veteran was initially granted a 
temporary total disability rating for two months in September 
1992 with a return to his previous 10 percent rating.  The RO 
extended the veteran's temporary total rating for an 
additional month in January 1993.  The veteran's underlying 
disability rating was increased to 30 percent as of October 
1, 1992.  The disability was recharacterized as postoperative 
fracture of the right patella with chondromalacia.  

The veteran had surgery on his right knee in November 1996.  
He underwent a right arthroscopy, major synovectomy, and 
partial meniscectomy.  He again applied for a temporary total 
rating.  He submitted a statement from his VA physician on a 
VA prescription pad note in December 1996.  The physician 
said that the veteran should be held from work until December 
17, 1996.  The veteran was assigned a temporary total rating 
from November 13, 1996, to January 31, 1997, in April 1997.

The veteran submitted a new claim for a temporary total 
rating in July 1997.  He informed the RO that he had had 
surgery on his service-connected right knee on July 10, 1997.  

VA medical records show that the veteran underwent a 
Fulkerson osteotomy of the right knee on July 10, 1997.  The 
veteran was discharged from the VA facility on July 11, 1997.  
He participated in a period of physical therapy following his 
surgery with additional clinical visits to assess his 
recovery.

The RO issued a rating decision that granted a temporary 
total rating from July 10, 1997, to August 31, 1997, in 
September 1997.  The RO noted that the period of 
convalescence would be reconsidered if the veteran presented 
a doctor's statement saying that more time was required to 
recover from surgery.

A VA clinical entry, dated August 18, 1997, and completed by 
the veteran's surgeon, noted that he was cleared to return to 
work in six weeks, and was to return to the orthopedic clinic 
in six to eight weeks.  (The Board notes that calculating a 
six week period from that date would have the veteran 
returning to work the week of October 6, 1997).  The same VA 
physician, Dr. V., completed a USPS form that the veteran 
could return to work with a permanent restriction of light 
duty on October 6, 1997.  The form was dated September 1, 
1997.  A clinical entry, dated November 3, 1997, noted that 
the veteran was doing well following his right knee surgery 
and was to return to the clinic in six months.  

The veteran submitted a formal request for an extension of 
his temporary total rating in November 1997.  He included a 
VA prescription sheet with an entry that said the veteran was 
"still on disability for right knee until seen in clinic in 
6 months."  The note is undated and it is not clear who 
signed the form although it appears to be the signature of 
the VA physician that signed the November 3, 1997, outpatient 
entry.  

The RO granted an extension of the veteran's convalescence 
rating in November 1997.  The period was extended to October 
31, 1997.  The RO considered the USPS form, and the 
prescription sheet, along with other evidence, in deciding to 
extend the period.  The rating decision noted that the 
undated prescription sheet was not acceptable evidence as it 
was undated and no circumstances were provided.  

The VA records show that the veteran underwent a total right 
ankle replacement on October 6, 1997.  The surgery was not 
related to a service-connected disability.  This surgery also 
necessitated a period of physical therapy and convalescence 
of a number of months.  

Associated with the claims file are treatment records from H. 
B. Betton, M.D., for the period from February 1996 to October 
1997.  Dr. Betton was involved in evaluating the veteran for 
a USPS-related injury of the left knee.  His medical reports 
document the veteran's status in that regard.  Dr. Betton 
reported that the veteran's surgeon had him off work due to 
an operation on his right knee in July 1997.  Dr. Betton 
reported on the veteran's right ankle surgery in an entry 
dated in October 1997.  Dr. Betton noted that the veteran may 
be off work from 3-6 months from that surgery.  He said he 
had informed the veteran that his left knee problem would 
qualify him to return to work in a sedentary position from a 
left knee perspective but that his nonoccupational problem 
(right ankle) would not.  The veteran was seen on an 
orthopedic consult by T. C. Pruitt, M.D., in October 1997.  
Dr. Pruitt referenced the veteran's left knee surgery of 
April 1996 and right ankle in October 1997.  The veteran was 
noted to still be in a healing status from the right ankle 
surgery.  There was no mention of the veteran's surgery 
involving his right knee.  

The veteran testified at a hearing at the RO in December 
1997.  The issue of an extension of his convalescence rating 
was addressed.  (Transcript pp 13-20).  The veteran said that 
he had not been cleared to return to work in regard to his 
right knee, although Dr. Betton had cleared him to return for 
his left knee.  The veteran said that he was on crutches 
because of his right ankle.  The veteran said that a VA 
physician had written the undated prescription sheet about 
his right knee disability status.  This was someone other 
than the surgeon that completed the USPS form and clinical 
entry that addressed the veteran's return to work dates.  

A VA social work entry, dated August 28, 1997, noted that the 
veteran was seeking assistance because he had been off work 
for some time because of his several medical problems.  The 
veteran reported that his VA doctor told him he would be off 
work another "2-3 weeks - maybe a month."  

The VA physician that treated the veteran for his right ankle 
arthritis wrote a letter to the veteran's postmaster in 
January 1998.  Dr. T noted that the veteran had right ankle 
surgery in October 1997 and that he had multiple work 
restrictions.  She did not refer to the residuals of the 
veteran's surgery from July 1997 as contributing to any work 
restriction.

Finally, the veteran was afforded a VA examination in June 
2004 to address several issues, to include whether the 
evidence showed that he should be given an extension of his 
convalescence rating in 1997.  The VA examiner stated that 
two months should have been sufficient for convalescence 
after the osteotomy of the right tibia.  

The records show that the veteran had his surgery on July 10, 
1997.  He was afforded a period of physical therapy and 
followed on an outpatient basis.  The August 18, 1997, 
clinical entry had the veteran returning for follow-up in six 
to eight weeks.  The November 3, 1997, entry noted that the 
veteran did not have to return to the clinic for six months.  
Although the veteran's ability to return to work is not a 
criterion for a rating, the medical judgments of the VA 
physicians that certified his return to work are probative of 
their assessment of his need for further convalescence.  In 
this case, the veteran did not require additional 
convalescence.

The Board finds that the undated VA prescription sheet, 
presumably from November 1997, does not constitute credible 
evidence that the veteran's right knee disability required 
continued convalescence from the July 1997 surgery.  The 
entry is undated, it makes a vague reference that the veteran 
is "on disability" for his right knee until seen in the 
clinic in six months.  This does not equate to the veteran 
requiring six more months of convalescence.  Indeed, as it 
appears the same VA physician that signed the prescription 
sheet also signed the November 3, 1997, VA outpatient entry 
which indicates that the physician was satisfied with the 
veteran's right knee status at that time.  The physician 
noted that the right knee was healing well and had good range 
of motion.  The physician felt that the veteran did not need 
to be seen again in regard to his right knee for another six 
months.  

The medical evidence of record does not reflect that the 
veteran required any further period of convalescence beyond 
that provided by the RO from July 10, 1997, to October 31, 
1997.  The June 2004 VA examiner opined that two months would 
have been sufficient for the veteran's recovery.  

The claim for extension of benefits under 38 C.F.R. § 4.30 
for convalescence beyond October 31, 1997, following the 
veteran's July 10, 1997, surgery, is denied.

In deciding this case, the Board has considered the 
applicability of the Veteran's Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106- 475, 114 Stat. 2096, (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2005)).  VA has issued final 
regulations to implement these statutory changes, codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2005).  

Under the Act, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103 
(West 2002); 38 C.F.R. § 3.159(b) (2005).  There is no 
outstanding information or evidence needed to substantiate a 
claim in this case.  He has provided the necessary 
information to complete his application for an extension of 
his temporary total rating.  

Under 38 U.S.C.A. § 5103, the Secretary is required to 
provide certain notices when in receipt of a complete or 
substantially complete application.  The purpose of the first 
notice is to advise the claimant of any information, or any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  The 
Secretary is to advise the claimant of the information and 
evidence that is to be provided by the claimant and that 
which is to be provided by the Secretary.  38 U.S.C.A. § 
5103(a) (West 2002).  In those cases where notice is provided 
to the claimant, a second notice is to be provided to advise 
that, if such information or evidence is not received within 
one year from the date of such notification, no benefit may 
be paid or furnished by reason of the claimant's application.  
38 U.S.C.A. § 5103(b) (West 2002).  In addition, 38 C.F.R. § 
3.159(b), details the procedures by which VA will carry out 
its duty to assist by way of providing notice.

The veteran submitted a claim for an extension of a total 
temporary rating in November 1997.  The claim was submitted 
approximately three years prior to the enactment of the VCAA.  
The RO issued a rating decision in November 1997 that 
extended the veteran's temporary total rating to October 31 
1997.  The veteran disagreed with the termination date.  Thus 
the initial unfavorable decision occurred before any VCAA 
notice in this case.  

Notice of the rating action was provided in November 1997.

The veteran testified at a hearing in December 1997.  The 
hearing was to address other issues; however, the veteran's 
attorney raised the issue of disagreement with the November 
1997 rating decision.  Testimony was given by the veteran as 
to why his temporary total rating should be extended.  

The RO issued a statement of the case (SOC) that affirmed the 
end date of October 31, 1997, for the veteran's temporary 
total rating in March 1998.

The veteran's attorney submitted a substantive appeal in 
March 1998.  He argued that the veteran was entitled to one 
additional month of a temporary total rating.  

The veteran's case was remanded by the Board for additional 
development in January 2004.  The development included the 
procurement of a VA medical opinion regarding the issue of an 
extension of the temporary total rating in 1997.

The veteran was afforded a VA examination in June 2004.  The 
RO issued a supplemental statement of the case (SSOC) in 
January 2005 that affirmed the prior denial of an extension.  

In reviewing the requirements regarding notice found at 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  As reviewed above, 
the veteran has been provided notice regarding the type of 
evidence needed to substantiate his claim.  The veteran was 
asked to submit evidence that he had in support of his claim.  
In summary, the Board finds that no additional notice is 
required under the provisions of 38 U.S.C.A. § 5103 as 
enacted by the VCAA and 38 C.F.R. § 3.159(b).  See Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  

The Board acknowledges the decision of the Court in Pelegrini 
v. Principi, 18 Vet. App. 112, 120 (2004), which held in 
part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits.  In this 
case, the veteran's claim was filed several years prior to 
the enactment of the VCAA, and the initial unfavorable 
decision of November 1997 was issued prior to any VCAA 
notice.

Despite the timing of the notice in the case, the veteran has 
still been afforded proper notice.  The veteran had 
previously been granted temporary total ratings for his 
service-connected right knee disability.  His attorney 
discussed the issue and elicited testimony from the veteran 
about his right knee status at the December 1997 hearing.

The veteran's attorney also argued in March 1998 that the 
evidence of record supported a one month extension of the 
veteran's temporary total rating.

The veteran has not alleged any adverse impact on his ability 
to support his claim as a result of the timing of the 
complete notice.  As noted above, the veteran's case was 
remanded in January 2004 to allow for additional development.  
The veteran was then issued a SSOC that weighed the 
additional evidence in determining that it was not sufficient 
to establish entitlement to an extension.  

The Board finds that the RO's efforts, in total, afforded the 
veteran a "meaningful opportunity to participate effectively 
in the processing of [his] claim by VA" and thus 
"essentially cured the error in the timing of notice."  See 
Mayfield v. Nicholson, 19 Vet. App. 103, 128-29 (2005).  

The duty to assist claimants under the VCAA is codified under 
38 U.S.C.A. § 5103A (West 2002) and established by regulation 
at 38 C.F.R. § 3.159(c)-(e).  This section of the VCAA and 
regulation sets forth several duties for the Secretary in 
those cases where there is outstanding evidence to be 
obtained and reviewed in association with a claim for 
benefits.  However, in this case there is no outstanding 
evidence to be obtained, either by the VA or the veteran.  

The veteran was afforded a VA examination.  Private records 
and VA medical records were obtained and associated with the 
claims file.  The veteran's attorney submitted argument on 
the veteran's behalf.  The veteran testified at a hearing in 
December 1997.  The veteran's case was remanded for 
additional development in January 2004.  The veteran did not 
submit any additional evidence to support his claim.

The Board finds that every effort has been made to seek out 
evidence helpful to the veteran.  The veteran has not alleged 
that there is any outstanding evidence that would support his 
contentions.  The Board is not aware of any outstanding 
evidence.  Therefore, the Board finds that the VA has 
complied with the spirit and the intent of the duty-to-assist 
requirements found at 38 U.S.C.A. § 5103A and 38 C.F.R. 
§ 3.159(c)-(e) (2005).


ORDER

New and material evidence has been received sufficient to 
reopen a claim of service connection for right ankle 
arthritis; to this extent, the appeal is granted.

The appeal for an extension beyond October 31, 1997, of a 
temporary total disability rating following surgery on July 
10, 1997, for a service-connected right knee disability, is 
denied.


REMAND

The law provides that service connection may be granted for a 
disability if it is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2005).  Moreover, when aggravation of a nonservice-connected 
condition is proximately due to or the result of a service-
connected condition, such veteran shall be compensated for 
the degree of disability over and above the degree of 
disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  Both prongs must be 
considered in every secondary service connection claim.

The Board notes that the veteran's claim involving the issue 
of secondary service connection for a back disability has 
been pending since March 1995.  At that time the veteran's 
only service-connected disability consisted of postoperative 
fracture of the right patella with chondromalacia, rated as 
30 percent disabling. 

The veteran's claim was denied in July 1995.  His case was 
developed and certified on appeal to the Board in June 1997.  

The veteran had a claim for entitlement to service connection 
for a left knee disability pending at the time the back issue 
was certified to the Board.  He had sought service connection 
for his left knee at the same time he originally applied for 
service connection for a right ankle disability, on a 
secondary basis, in December 1996.  The veteran's claim was 
originally denied, along with the right ankle, in April 1997.  
The veteran appealed the denial of the left knee issue.  

The veteran was granted service connection for a left knee 
disability by way of a hearing officer decision dated in 
March 1998.  The veteran was granted service connection for a 
left knee injury, postoperative meniscectomy, and assigned a 
10 percent disability rating.  This action occurred while the 
veteran's back issue was pending before the Board.

The Board remanded the back issue in May 1998.  At the time, 
the basis for the secondary service connection claim was 
still limited to involvement of the veteran's service-
connected right knee disability.  The Board requested that 
the veteran be afforded a VA examination to determine if any 
identified back disorder was caused, or aggravated by the 
veteran's service-connected right knee disability.  The Board 
did not include instructions to include the now service-
connected left knee disability because the grant of service 
connection occurred while the case was pending before the 
Board.

The veteran submitted a new claim in January 1999.  He was 
seeking service connection for disabilities involving the 
right leg, right ankle, left wrist, and both shoulders, as 
secondary to his service-connected knee condition.  He added 
arthritis to the claim without further comment or 
explanation.  The veteran did not limit his claim to 
involvement of his right knee.  

As noted in the Reasons and Bases section of this decision, 
the veteran's right ankle claim involved new and material 
evidence because of the prior denial in April 1997.

The veteran was afforded a VA examination in February 1999.  
The examiner provided an assessment of several conditions 
involving the veteran's lumbar spine.  He said he was not 
able to show that any of the identified conditions were 
related to the veteran's service-connected right knee 
disability or made worse by the right knee disability.

The RO denied the veteran's claim for the additional 
disabilities in September 1999.  The denial was specifically 
for arthritis of the right leg, right ankle, left wrist, and 
both shoulders.  The RO also limited the service-connected 
disability involved to the right knee.  The service-connected 
left knee was not included in the adjudication.  The veteran 
perfected an appeal of the denial in October 1999.

The RO issued a rating decision that granted additional 
disabilities of the veteran's right and left knee in July 
2002.  The veteran was granted service connection for 
degenerative changes of the right and left knee, 
respectively.  He was assigned separate 10 percent ratings 
for the degenerative changes in each knee.

The RO also issued a SSOC that reevaluated the veteran's 
secondary service connection claims in light of the VCAA in 
July 2002.  The claims had all previously been denied as not 
well grounded.  The SSOC listed the significant amount of 
evidence of record.  In regard to the veteran's back, the 
SSOC affirmed the prior denials by finding that there was no 
evidence that his back disability was related to his service-
connected right knee disability.  In regard to the right 
ankle, the SSOC cited to the results of a June 2002 VA 
examination report where the examiner said that the veteran's 
service-connected right knee disability did not cause the 
veteran's right ankle disorder.  The VA examiner also said 
that he could not say that the veteran's service-connected 
right knee disability worsened the right ankle condition.  
The right ankle claim remained denied.  Finally, the SSOC 
affirmed the denial of the veteran's claimed left wrist and 
bilateral shoulder "disabilities" because there was no 
evidence to show that they were related to his service-
connected right knee disability.  The SSOC did not explain 
what left wrist or shoulder disabilities were considered.  

The case was certified on appeal to the Board in October 
2002.

The veteran's case was again before the Board in November 
2002.  At the time the issues believed to be on appeal were 
entitlement to an increased rating for dysthymic disorder, 
the previous issue of entitlement to service connection for a 
back disorder as secondary to a service-connected right knee 
disability, entitlement to a total disability rating, and an 
extension of a temporary total disability rating beyond 
October 31, 1997.  

The Board undertook internal development of the back issue in 
keeping with procedures in place at the time.  However, a 
change in procedures required that the case be remanded to 
the RO.  The Board remanded the case in January 2004.  The 
only issue addressed for additional development was the back 
issue, as the prior development initiated at the Board was 
incomplete.

The veteran was afforded a VA examination in June 2004.  The 
examiner found that x-rays of the lumbar spine showed 
arthritic changes.  The examiner provided an opinion that the 
veteran had age appropriate changes in the back and that he 
did not think it was related to the service-connected right 
knee conditions.  

The RO issued a SSOC in January 2005.  The SSOC continued the 
denial of the veteran's back claim. 

As noted supra the veteran's back claim began based on a 
claimed association with the veteran's then service-connected 
right knee disability in March 1995.  His claim has only been 
adjudicated on the basis of a possible relationship to the 
service-connected right knee disability.  Subsequent to March 
1995, the veteran was granted service connection for two left 
knee disabilities now at a combined 20 percent rating.

The veteran has clearly been seeking service connection for 
his back disability as secondary to an altered gait as 
demonstrated by his statements, testimony, and submissions 
from private medical professionals.  This altered gait has 
involved both knees.  The Board finds, after a liberal 
reading of the evidence of record, that the veteran's claim 
should be adjudicated on the basis of the veteran's service-
connected disabilities involving both knees.  

The veteran was afforded a VA examination that addressed the 
right ankle issue in June 2002.  The examiner said that it 
was less likely than not that the veteran's service-connected 
right knee disability caused the right ankle condition.  The 
examiner also said that he was unable to state that the right 
knee condition worsened the right ankle condition.

The veteran provided a statement in September 2001 wherein he 
reported that he had a second right ankle surgery in 
September 2000 at a VA medical facility in Little Rock, 
Arkansas.  The records associated with that surgery, to 
include the clinical records prior to and after the surgery, 
are not in the claims file.  The Board can only speculate as 
to the reason for the second surgery and as to any possible 
relationship to the veteran's bilateral service-connected 
knee disabilities.  Those records should be obtained and 
associated with the claims file.  The veteran's right ankle 
disability can then be adjudicated on the basis of cause 
and/or aggravation by his bilateral service-connected knee 
disabilities.

In regard to the veteran's left wrist and shoulder issues the 
record is not developed as to what disabilities are involved, 
and were denied by the RO.  A March 4, 2002, VA clinical 
entry reported that a February 2004 nerve conduction velocity 
(NCV)/electromyography (EMG) study had shown borderline 
carpal tunnel syndromes.  The VA records contain reports of 
x-rays of the shoulders dating back to March 1993 for 
evaluation of chronic pain.  The veteran received injections 
in the shoulders in May and June 1997 for bilateral shoulder 
impingement.  Treatment records from 2001 and 2002 show 
repeated treatment for complaints of shoulder pain to include 
physical therapy.  The pain has been identified as myofascial 
pain and rotator cuff tendonitis.  The veteran should be 
contacted and asked to define the conditions of the left 
wrist and shoulders that he believes are caused and/or 
aggravated by his bilateral service-connected knee 
disabilities.

Accordingly, the veteran's case is REMANDED to the RO for the 
following action:

1.  The RO should contact the veteran and 
ask that he specify what conditions of 
the left wrist and shoulders that he 
believes are caused and/or aggravated by 
his bilateral service-connected knee 
disabilities.

2.  The RO should obtain all pertinent VA 
treatment records for the veteran's right 
ankle disability from August 1999 to the 
present, to include records of right 
ankle surgery in September 2000.

3.  After undertaking any other 
development deemed appropriate, the RO 
should readjudicate the issues remaining 
on appeal.  The adjudication should 
include whether the veteran's bilateral 
service-connected knee disabilities 
caused or aggravated any of the veteran's 
claimed conditions.  If any benefit 
sought is not granted, the veteran should 
be furnished with a supplemental 
statement of the case and afforded an 
opportunity to respond before the record 
is returned to the Board for further 
review.  

Thereafter, the case should be returned to the Board for 
further appellate review.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the veteran until he is notified by the 
RO.  The veteran has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


